KRUEGER, Judge.
The appellant was tried and convicted of the offense of being an accomplice to the unlawful sale of intoxicating liquor, to wit, whisky; and his punishment was assessed at confinement in the state penitentiary for a term of three years.
Pending appeal, the law under which appellant was convicted has been repealed.
The judgment is reversed, and the prosecution is ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
MORROW, P. J., absent.